Exhibit 10.2

 

FIFTH AMENDMENT

OF THE

NORTHERN TRUST CORPORATION

SUPPLEMENTAL THRIFT-INCENTIVE PLAN

 

WHEREAS, the Northern Trust Corporation (the “Corporation”) sponsors the
Northern Trust Corporation Supplemental Thrift-Incentive Plan, as amended and
restated effective as of July 20, 1999, (the “Plan”); and

 

WHEREAS, pursuant to Section 7.1 of the Plan, the Corporation has the right to
amend the Plan when the Corporation deems such amendment to be advisable; and

 

WHEREAS, the Corporation deems it advisable to amend the Plan;

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1. To delete the last two sentences of Section 1.3 of the Plan in their entirety
and to substitute the following therefor:

 

“In accordance with the Qualified Plan, upon the occurrence of a Change in
Control, each Participant and Inactive Participant shall become fully vested in
the balance of his or her Supplemental Matching Contribution Account and his or
her Supplemental Basic Profit Sharing Contribution Account. Any amounts credited
to any such Supplemental Matching Contribution Account or to any such
Supplemental Basic Profit Sharing Contribution Account following such Change in
Control shall also be fully vested.”

 

2. To delete the date “January 1, 2002” in Section 1.13 of the Plan and to
substitute the date “January 1, 2005” therefor.

 

3. To insert the following as new Sections 1.18 and 1.19 of the Plan and to
renumber existing Sections 1.18 through 1.25 accordingly:

 

  “1.18 ‘Qualified Plan Basic Profit Sharing Contribution’ means the basic
profit sharing contribution made by the Company with respect to a Participant
under and in accordance with the terms of the Qualified Plan in any Plan Year.

 

  1.19 ‘Qualified Plan Profit Sharing Contribution Account’ means the account
established for a Participant for the receipt of basic and discretionary profit
sharing contributions under the Qualified Plan and known as the Profit Sharing
Contribution Account.”



--------------------------------------------------------------------------------

4. To delete renumbered Section 1.20 (formerly 1.18) of the Plan in its entirety
and to substitute the following therefor:

 

  “1.20 ‘Supplemental Account’ means any or all of the Supplemental Before-Tax
Deposit Account, the Supplemental Matching Contribution Account and the
Supplemental Basic Profit Sharing Contribution Account.”

 

5. To delete the period at the end of renumbered Section 1.21 (formerly 1.19) of
the Plan, to substitute a semicolon therefor and to add the following after the
semicolon:

 

“provided, however, that no Supplemental ESOP Allocation shall be made to the
Supplemental ESOP Account of any Participant under the Supplemental ESOP Plan
for any Plan Year that begins on or after January 1, 2005.”

 

6. To insert the following as new Sections 1.22 and 1.23 of the Plan and to
renumber existing Sections 1.22 through 1.27 accordingly:

 

  “1.22 ‘Supplemental ESOP Account’ means the account established for a
Participant under the Supplemental ESOP Plan.

 

  1.23 ‘Supplemental ESOP Plan’ means the Northern Trust Corporation
Supplemental Employee Stock Ownership Plan, as amended and restated as of July
20, 1999 and as further amended from time to time.”

 

7. To substitute the term “Company” for the term “Corporation” in renumbered
Section 1.24 of the Plan.

 

8. To insert the following as new Sections 1.29 and 1.30 of the Plan and to
renumber existing Section 1.29 as Section 1.31.

 

  “1.29 ‘Supplemental Basic Profit Sharing Contribution’ means the basic profit
sharing contribution made by the Company for the benefit of a Participant under
and in accordance with the terms of the Plan in any Plan Year.

 

  1.30 ‘Supplemental Basic Profit Sharing Contribution Account’ means the
account maintained under the Plan for a Participant that is credited with
Supplemental Basic Profit Sharing Contributions contributed under the Plan.”

 

9. To add the following as a new paragraph after the first paragraph of Section
2.1(a) of the Plan:

 

“An employee of the Company shall also be a participant in the Plan in any Plan
Year in which a Supplemental Basic Profit Sharing Contribution is made to his or
her Supplemental Basic Profit Sharing Contribution Account pursuant to Section
3.4 of the Plan.”

 

- 2 -



--------------------------------------------------------------------------------

10. To delete the second paragraph of Section 3.1 of the Plan in its entirety
and to substitute the following therefor:

 

“The Supplemental Before-Tax Deposit made for the benefit of a Participant for
any Plan Year shall be allocated to a Supplemental Before-Tax Deposit Account
maintained under the Plan in the name of such Participant at such time(s) as the
Committee shall determine, but in any event on or before the last day of such
Plan Year.”

 

11. To delete the second paragraph of Section 3.3 of the Plan in its entirety
and to substitute the following therefor:

 

“Supplemental Matching Contributions made for the benefit of a Participant for
any Plan Year shall be allocated to a Supplemental Matching Contribution Account
maintained under the Plan in the name of such Participant at such time(s) as the
Committee shall determine, but in any event as of the last day of such Plan
Year.”

 

12. To delete the term “Corporation” in Section 3.3 of the Plan and to
substitute the term “Company” therefor.

 

13. To insert the following as new Section 3.4 of the Plan and to renumber
existing Section 3.4 as Section 3.5:

 

  “3.4 Supplemental Basic Profit Sharing Contributions. The Company shall make a
Supplemental Basic Profit Sharing Contribution on behalf of a Participant for
any Plan Year, based upon the Participant’s Salary that does not exceed the Code
Section 401(a)(17) limitation for such Plan Year, and only to the extent that
all or part of the Qualified Plan Basic Profit Sharing Contribution cannot be
made for such Plan Year due to any limitation imposed by Code Section 415 for
such Plan Year. Such Supplemental Basic Profit Sharing Contribution shall be
made in accordance with the basic profit sharing contribution formula and
provisions set forth in the Qualified Plan.

 

The Supplemental Basic Profit Sharing Contribution made for the benefit of a
Participant for any Plan Year shall be allocated to a Supplemental Basic Profit
Sharing Contribution Account maintained under the Plan in the name of such
Participant at such time(s) as the Committee shall determine, but in any event
as of the last day of such Plan Year.”

 

- 3 -



--------------------------------------------------------------------------------

14. To delete renumbered Section 3.5 (formerly 3.4) of the Plan in its entirety
and to substitute the following therefor:

 

  “3.5 Vesting of Benefits. Each Participant shall at all times be fully vested
in the adjusted balance of his Supplemental Before-Tax Deposit Account. Each
Participant shall vest in the adjusted balance of his Supplemental Matching
Contribution Account and his Supplemental Basic Profit Sharing Contribution
Account in accordance with the vesting schedule applicable to his Qualified Plan
Matching Contribution Account and his Qualified Plan Profit Sharing Contribution
Account set forth in the Qualified Plan.”

 

15. To delete Section 5.1(a) of the Plan in its entirety and to substitute the
following therefor:

 

  “5.1 (a) Subject to Section 8.2, all amounts allocated to a Participant’s
Supplemental Before-Tax Deposit Account, including gains and losses attributable
to investments made pursuant to Section 4.1, shall be distributed to or with
respect to the Participant in one lump sum as of the first to occur of (a) the
Deferral Distribution Date irrevocably set forth in the related Supplemental
Before-Tax Deposit Agreement or (b) the last day of the calendar month following
the month in which the Participant’s employment with the Company terminates for
any reason, including death. The vested adjusted balance of a Participant’s
Supplemental Matching Contribution Account and Supplemental Basic Profit Sharing
Contribution Account, including gains and losses attributable to investments
made pursuant to Section 4.1, shall be distributed to or with respect to a
Participant as of the last day of the calendar month following the month in
which the Participant’s employment with the Company terminates for any reason,
including death. Notwithstanding the foregoing, if a Participant is entitled to
receive a Supplemental Matching Contribution or a Supplemental Basic Profit
Sharing Contribution for the Plan Year in which he terminated employment, such
Supplemental Matching Contribution or Supplemental Basic Profit Sharing
Contribution and any gains or losses attributable thereto shall be distributed
to or with respect to the Participant upon completion of the first valuation
following the posting of such Supplemental Matching Contribution or Supplemental
Basic Profit Sharing Contribution to his Supplemental Matching Contribution
Account or Supplemental Basic Profit Sharing Contribution Account.

 

Any unvested amounts credited to a Participant’s Supplemental Matching
Contribution Account and Supplemental Basic Profit Sharing Contribution Account
shall be forfeited and retained by the Company.”

 

16. To delete Section 5.1(c) of the Plan in its entirety and to substitute the
following therefor:

 

  “(c) If a Participant dies before a complete distribution of his Supplemental
Before Tax Deposit Account, his Supplemental Matching Contribution Account or
his Supplemental Basic Profit Sharing Contribution Account

 

- 4 -



--------------------------------------------------------------------------------

has been made to him, such amounts shall be distributed to the Beneficiary
designated by the Participant in a writing last delivered to the Committee prior
to his death. The Beneficiary designated by the Participant under this Plan must
be the same beneficiary designated by the Participant under the Supplemental
ESOP Plan. If a Participant has not designated a Beneficiary, or if no
designated Beneficiary is living on the date of distribution, such amounts shall
be distributed to those persons entitled to receive distribution of the
Participant’s accounts under the Qualified Plan.”

 

17. To delete the third sentence of Section 7.2 of the Plan in its entirety and
to substitute the following therefor:

 

“No additional credits of Supplemental Before-Tax Deposits, Supplemental
Matching Contributions or Supplemental Basic Profit Sharing Contributions shall
be made to the Supplemental Account of a Participant after termination of the
Plan, but gains and losses attributable to investments made pursuant to Section
4.1 shall continue to be credited to such Supplemental Account until the balance
of such Supplemental Account has been fully distributed to the Participant or
his Beneficiary.”

 

18. To delete Section 8.2 of the Plan in its entirety and to substitute the
following therefor:

 

  “8.2 General Conditions. Except as otherwise expressly provided herein, all
terms and conditions of the Qualified Plan applicable to a Qualified Plan
Before-Tax Deposit, a Qualified Plan Matching Contribution or a Qualified Plan
Basic Profit Sharing Contribution shall also be applicable to a Supplemental
Before-Tax Deposit, a Supplemental Matching Contribution or a Supplemental Basic
Profit Sharing Contribution to be made hereunder. Any Qualified Plan Before-Tax
Deposit, Qualified Plan Matching Contribution or Qualified Plan Basic Profit
Sharing Contribution, or any other contributions to be made under the Qualified
Plan, shall be made solely in accordance with the terms and conditions of the
Qualified Plan and nothing in this Plan shall operate or be construed in any way
to modify, amend or affect the terms and provisions of the Qualified Plan.”

 

19. To delete Section 8.9 of the Plan in its entirety and to substitute the
following therefor:

 

  “8.9 Unclaimed Benefit. Each Participant shall keep the Committee informed of
his current address and the current address of his designated Beneficiary. None
of the Corporation, the Company or the Committee shall be obligated to search
for the whereabouts of any person. If the Committee is unable to locate the
Participant or any Beneficiary of the Participant, then none of the Corporation,
the Company or the Plan shall have any further obligation to pay any benefit
hereunder to such

 

- 5 -



--------------------------------------------------------------------------------

Participant or Beneficiary and such benefit shall be forfeited; provided,
however, that if the Participant or Beneficiary makes a valid claim for any
benefit that has been forfeited, the forfeited benefit shall be reinstated.”

 

IN WITNESS WHEREOF, the Corporation has caused this amendment to be executed on
its behalf this 22nd of December, 2004 effective January 1, 2005.

 

NORTHERN TRUST CORPORATION By:  

/S/    TIMOTHY P. MOEN

--------------------------------------------------------------------------------

Name:   Timothy P. Moen Title:   Executive Vice President

 

- 6 -